EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Blecher on 6 October 2021 and subsequent email communication.

Pursuant to MPEP 606.01, the title has been changed to read:
--GENERATING A TEMPORAL TOPOLOGY GRAPH OF A COMPUTING ENVIRONMENT BASED ON FILTERING OPERATIONAL DATA TO IDENTIFY EVENT AND RELATIONSHIP DATA 

Please replace all previous versions of claims 1, 13, and 20 as follows:
1. (Currently Amended) A computer-implemented method of data collection in a computing environment, the method comprising: 
receiving, by a computer system, a manifest from a remote service provider, and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider; 
receiving, by the computer system, an update to the manifest from the remote service provider, wherein the update comprises a change in event data and/or managed component relationship data to be filtered from captured
applying, by the computer system, the update to the manifest; 
capturing, by the computer system, the operational data within a computing environment, wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated; 
dynamically filtering, by the computer system, the operational data within the computing environment to identify the event data and the managed component relationship data, wherein the event  updated manifest
communicating, by the computer system, the event data and the managed component relationship data to the remote service provider configured to perform analytics on the computing environment using the event data and the managed component relationship data;
transforming, by the remote service provider, the event data and the managed component relationship data into graphical data of a temporal topology graph of the computing environment; 
generating, by the remote service provider, the temporal topology graph on a graphical user interface, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises a moment in time for each instance of the managed component relationship data within the temporal topology graph; 
maintaining, by the remote service provider, the temporal topology graph for the computing environment; and 
receiving a user interaction, at the remote service provider, with the temporal topology graph via the graphical user interface to display the temporal topology graph and the event data for a selected time.

13. (Currently Amended) A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method of manifest-driven data collection in a computing environment, the method comprising: 
receiving, and maintaining at a collector virtual appliance within a computing environment, a manifest from a remote service provider, and wherein the manifest is configurable by the remote service provider and is a locally stored version of a global manifest maintained by the remote service provider; 
receiving, by the collector virtual appliance, an update to the manifest from the remote service provider, wherein the update comprises a change in event data and/or managed component relationship data to be filtered from
applying, by the collector virtual appliance, the update to the manifest; 

dynamically filtering, by the collector virtual appliance, the operational data within the computing environment to identify the event data and the managed component relationship data, wherein the collector virtual appliance performs the filtering according to the updated manifest
communicating the event data and the managed component relationship data to the remote service provider configured to perform analytics on the computing environment using the event data and the managed component relationship data; 
transforming, by the remote service provider, the event data and the managed component relationship data into graphical data of a temporal topology graph of the computing environment; 
generating, by the remote service provider, the temporal topology graph on a graphical user interface, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises a moment in time for each instance of the managed component relationship data within the temporal topology graph;
maintaining, by the remote service provider, the temporal topology graph for the computing environment; and  
receiving a user interaction, at the remote service provider, with the temporal topology graph via the graphical user interface to display the temporal topology graph and the event data for a selected time.

20. (Currently Amended) A system for manifest-driven data collection in a computing environment, the system comprising: 
a data storage unit; and 
a processor communicatively coupled with the data storage unit, the processor configured to: 

receive an update to the manifest from the remote service provider, wherein the update comprises a change in event data and/or managed component relationship data to be filtered from captured
apply the update to the manifest; 
capture the operational data within a computing environment, wherein the computing environment comprises a plurality of managed components, wherein the managed components are interrelated; 
dynamically filter the operational data within the computing environment to identify the event data and the managed component relationship data, wherein the event data and the managed component relationship data comprise temporal information, wherein an instance of the managed component relationship data is generated responsive to a change in topology of the plurality of managed components of the computing environment, the managed component relationship data comprising parent/child information for the plurality of managed components, wherein the filtering is performed according to the updated manifest
communicate the event data and the managed component relationship data to the remote service provider configured to perform analytics on the computing environment using the event data and the managed component relationship data;
transform the event data and the managed component relationship data into graphical data of a temporal topology graph of the computing environment; 
generate the temporal topology graph on a graphical user interface, the temporal topology graph comprising the managed component relationship data based at least in part on the graphical data, wherein the temporal topology graph comprises a moment in time for each instance of the managed component relationship data within the temporal topology graph;
maintain the temporal topology graph for the computing environment; and 
receive a user interaction, at the remote service provider, with the temporal topology graph via the graphical user interface to display the temporal topology graph and the event data for a selected time.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Greifeneder et al. Pub. No.: US 2016/0105350 A1 discloses discovery and monitoring of topological aspects of a computing infrastructure by deploying agents to entities of the environment to monitor and report aspects of the environment, filtering the monitored data, and sending the data to a monitoring node where it may be used by an analysis and visualization node to provide a visualization of a topology layer.
Balasubramanian et al. Pub. No.: US 2009/0245176 A1 discloses receiving a list maintainer that maintains local blacklists and whitelists, and a list generator that maintains a global blacklist and whitelist, and updating the blacklists and whitelists to change data to be collected.
Smith et al. Pub. No.: US 2009/0327903 A1 discloses collecting and filtering displayed network flows including a slider control that allows selection of a particular time period to view historical network flow information.
Duggan et al. Pub. No.: US 2011/0032260 A1 discloses grouping network events based on filter criteria including event types and relationships between network devices.

However, none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, comprising receiving a local manifest from a remote service provider of a global manifest and updating the manifest to change event data managed component relationship data to be filtered out of captured operational data, capturing the operational data and filtering the operational data using the updated manifest, communicating the filtered data to the remote service provider that performs analytics and transforms the filtered data into graphical data used to generate a temporal topology that allows a user to interact with, and view the filtered data at selected times. Since none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195